PER CURIAM.
This disciplinary proceeding by The Florida Bar against Anthony Capodilupo, a member of The Florida Bar, is presently before us on complaint of The Florida Bar and report of referee. Pursuant to article XI, Rule 11.06(9)(b) of the Integration Rule of The Florida Bar, the referee’s report and record were duly filed with this Court. No petition for review pursuant to Integration Rule of The Florida Bar 11.09(1) has been filed.
Having considered the pleadings and evidence, the referee found as follows:
That on July 8, 1981, the Respondent pled guilty and was adjudicated by the United States District Court, Southern District of Florida, of obstructing the passage of mail in violation of Title 18, United States Code, Section 1701, as charged in Counts One and Two of the Information. He was sentenced to one year in jail, for the two federal misdemeanors. Bar exhibits 1, 2 and 3. Respondent did not object to these exhibits. Record, Page 21.
In the above mentioned federal case, the Respondent pled guilty and was adjudicated guilty. It is noted that the Supreme Court of Florida held that a nolo contendré plea along with an adjudication of guilt is sufficient to sustain disciplinary action. The Florida Bar v. Lancaster, 448 So.2d 1019, 1022 (Fla.1984); The Florida Bar v. Brown, 377 So.2d 1176 (Fla.1979). Also, an attorney’s pleading nolo contendré to a misdemeanor is relevant to his fitness to practice law. The Florida Bar v. Lancaster, 448 So.2d 1019, 1021. See The Florida Bar v. Agar, 394 So.2d 405 (Fla.1980). Record, Page 55, lines 1-8.
The referee recommends that respondent be found guilty of violating Disciplinary Rule 1-102(A)(6) of the Code of Professional Responsibility, to wit: engaging in conduct that adversely reflects on his fitness to practice law and that respondent be suspended from practicing law in Florida for a period of three months and one day, and that he be required to show proof of rehabilitation before being readmitted to practice law.
Having carefully reviewed the record, we approve the findings and recommendations of the referee.
Accordingly, respondent, Anthony Capo-dilupo, is hereby suspended from the practice of law for a period of three months and one day effective immediately and respondent shall show proof of rehabilitation before being readmitted to practice law.
Judgment for costs in the amount of $804.15 is hereby entered against respondent, for which sum let execution issue.
It is so ordered.
*1368ADKINS, A.C.J., and OVERTON, MCDONALD, EHRLICH and SHAW, JJ., concur.